Citation Nr: 1828747	
Decision Date: 05/16/18    Archive Date: 05/23/18

DOCKET NO.  14-24 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for hypertension.

2. Entitlement to an initial compensable disability rating for hearing loss of the right ear.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for hearing loss of the left ear.

5. Entitlement to service connection for right foot disorder.

6. Entitlement to service connection for left foot disorder.

7. Entitlement to service connection for left knee disorder.

8. Entitlement to service connection for low back disorder.
 
9. Entitlement to service connection for vision disorder, to include as secondary to service-connected hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

M. M. Celli, Counsel


INTRODUCTION

The Veteran served on active duty from November 1993 to November 1997, with additional service in the Reserves and National Guard.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2012 by a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2017, the Veteran and his mother testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  At such time, the undersigned held the record open for 60 days for the receipt of additional evidence, which the Veteran subsequently submitted.  38 U.S.C. § 7105(e), as amended (2012); section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.  Additionally, the Veteran waived review by the Agency of Original Jurisdiction (AOJ) of any evidence submitted at the time of and subsequent to the hearing.  38 C.F.R. §§ 20.800, 20.1304(c) (2017).  Therefore, the Board may properly consider such evidence.  

In an April 2017 Fully Developed Claim, the Veteran raised the issue of entitlement to service connection for posttraumatic stress disorder; however, as the AOJ has not yet adjudicated this issue, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issues of entitlement to an initial compensable disability rating for hearing loss of the right ear and entitlement to service connection for right foot disorder, left foot disorder, left knee disorder, low back disorder, and vision disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. At the April 2017 Board hearing, prior to the promulgation of a Board decision, the Veteran indicated that he wished to withdraw the issue of entitlement to an initial disability rating in excess of 10 percent for hypertension.

2. The evidence is at least in relative equipoise as to whether the Veteran's current tinnitus is related to noise exposure during active duty.

3. The evidence is at least in relative equipoise as to whether the Veteran's current hearing loss of the left ear is related to noise exposure during active duty.





CONCLUSIONS OF LAW

1. The criteria for the withdrawal of the issue of entitlement to an initial disability rating in excess of 10 percent for hypertension have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2. The criteria for service connection for tinnitus have been met.  38 U.S.C. 
§§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

3. The criteria for service connection for hearing loss of the left ear have been met.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Furthermore, neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist in connection with the claims decided herein.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).
II. Withdrawal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).

In his July 2014 substantive appeal, the Veteran perfected an appeal as to the issues of entitlement to an initial disability rating in excess of 10 percent for hypertension and entitlement to service connection for tinnitus.  However, at the April 2017 Board hearing, the Veteran requested to withdraw the appeal as to these issues.  Nevertheless, very soon thereafter, the Veteran's representative submitted an original claim for entitlement to service connection for tinnitus on behalf of the Veteran.  Based on this evidence, the Board finds the Veteran did not intend to withdraw that issue, and it will be considered herein.  As a result, the only issue no longer for appellate consideration is entitlement to an initial disability rating in excess of 10 percent for hypertension.

III. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Additionally, where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The United States Court of Appeals for Veterans Claims has held that tinnitus is an organic disease of the nervous system for VA purposes, and therefore, 38 C.F.R. § 3.303(b) is applicable in this case.  Fountain v. McDonald, 27 Vet. App. 258 (2016).

The Veteran asserts that he has tinnitus and hearing loss of the left ear as the result of noise exposure during active duty.  According to the Veteran, he began experiencing symptoms of ringing in the ears and hearing loss during active duty and has continued to experience the same symptoms since his separation from service.

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The presence of tinnitus is readily identifiable by its features and, thus, is capable of lay observation by the Veteran.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  In addition, a May 2017 VA audiology hearing evaluation note reflects a diagnosis of bilateral, sensorineural hearing loss.  As such, the Board finds the Veteran has established current disabilities of tinnitus and hearing loss of the left ear for the purpose of service connection.

With respect to an in-service disease or illness, the Veteran's military occupational specialty was field radio operator, and service treatment records reflect findings of a significant threshold shift of hearing of the left ear in September 1997.  Therefore, the Board finds the evidence reflects an in-service injury for service connection purposes.

A VA examiner in February 2012 diagnosed sensorineural hearing loss in the left ear but provided a negative nexus opinion.  In pertinent part, the VA examiner found the current hearing loss was not caused by or a result of military exposure because hearing in the left ear had remained stable throughout active duty service.  Notably, the VA examiner found the evidence did not reflect a significant threshold shift in left ear hearing; however, the 25 decibel reduction in the right ear was a significant shift, and therefore, the Veteran's current hearing loss of the right ear was related to service.  

The August 1997 in-service audiogram reflects a 20 decibel reduction in the left ear when compared to a November 1993 audiogram.  In this respect, the service treatment record states that a 20 decibel loss or greater represented a significant threshold shift.  As such, the Board finds the February 2012 examiner's opinion is of little to no probative value as it was based on an inaccurate factual predicate that there was not a significant threshold shift in left ear hearing during service, which is contradicted by the criteria specified in the service treatment records.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  Further, it does not appear that the VA examiner considered the Veteran's reports of in-service noise exposure and symptoms of hearing loss that began during service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).

Additionally, the Board finds pertinent that tinnitus and hearing loss are considered organic diseases of the nervous system for VA purposes, and as such, they are conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  As a result, the Veteran's statements regarding continuity of symptomatology may be sufficient for purposes of establishing service connection.  Here, the Board finds nothing in the record that would refute the competency and credibility of the Veteran's assertions.  Therefore, the Board finds the Veteran's statements to be competent and credible evidence of continuous symptoms of tinnitus and hearing loss.  

Resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether tinnitus and hearing loss of the left ear are related to in-service noise exposure.  As such, service connection for tinnitus and hearing loss of the left ear is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal of the claim of entitlement to an initial disability rating in excess of 10 percent for hypertension is dismissed.

Service connection for tinnitus is granted.

Service connection for hearing loss of the left ear is granted.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the remaining claims so that he is afforded every possible consideration.  38 U.S.C. 
§ 5103A (2012); 38 C.F.R. § 3.159 (2017).

Initially, the Board notes there may be outstanding private treatment records and VA treatment records relevant to the issues on appeal.  Concerning private treatment records, the Veteran testified at the April 2017 Board hearing that he had received treatment at the Concentra Medical Center.  As the record does not include such records, nor does it show that the AOJ made two attempts to obtain them, all outstanding, identified private treatment records should be obtained prior to the re-adjudication of the claims remanded herein.  

Hearing Loss of the Right Ear

At the April 2017 Board hearing, the Veteran testified that his hearing loss continued to worsen over time.  The last VA audiology examination results of record are dated in February 2012.  In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the United States Court of Appeals for Veterans Claims found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  As such, the Board finds additional examination is warranted to determine the current nature and severity of the Veteran's service-connected hearing loss of the right ear.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Further, the re-adjudication of this issue should be conducted in light of the disability rating awarded for the Veteran's now-service-connected hearing loss of the left ear.    

Additionally, a May 2017 VA treatment record indicates the Veteran underwent an audiology examination from which pure tone results and speech audiometry were obtained.  However, the record does not include the actual examination results, and as such, they are not available for review.  Therefore, the Board finds remand is warranted to obtain these outstanding VA treatment records.  

Right Foot Disorder

In February 2012, a VA examiner diagnosed right foot fourth toe: plantar plate rupture with chronic capsulitis.  Other pertinent physical findings included exquisite TTP of plantar surface right fourth MT head and right fourth toe elevated and shortened compared to third/fifth toes.  There were no physical examination findings of plantar fasciitis or fractures.  The examiner opined that the Veteran's current right foot pain was secondary to fourth toe plantar plate rupture with chronic capsulitis that had its beginning when the Veteran injured his right foot doing martial arts during his teenage years.  The examiner found there was no evidence of aggravation in service.

As the Veteran's entrance examination is negative for complaints of, treatment for, or a diagnosis of a right foot disorder, but the service treatment records reflect complaints of bilateral foot pain and a diagnosis of plantar fasciitis, the Board finds an addendum opinion is necessary to determine whether a current right foot disorder clearly and unmistakably pre-existed service, and, if so, whether the pre-existing condition was not clearly and unmistakably aggravated beyond the natural progression of the disease.  38 U.S.C. §§ 1111, 1153; 38 C.F.R. § 3.306(a).  

Left Foot Disorder, Left Knee Disorder, Low Back Disorder

The February 2012 VA examiner did not provide diagnoses for a current left foot disorder, left knee disorder, or low back disorder, and VA treatment records do not reflect diagnoses of such disorders during the pendency of the appeal or prior to the Veteran's initial claim.  However, in light of the outstanding, private treatment records, which could demonstrate current disorders, the Board finds remand is warranted to obtain an addendum opinion as to whether the evidence reflects a diagnosis of a current left foot disorder, left knee disorder, and/or low back disorder.

Vision Disorder

The Veteran contends that he has a current vision disorder related to his service-connected hypertension and/or the medications prescribed for his hypertension.  

VA treatment records document the Veteran's reports that he has experienced continuing episodes of blurred and double vision since service.  An April 2004 VA treatment record also reflects the Veteran's specific assertions that his prescribed hypertension medication was causing his blurred vision.  A January 2006 VA treatment record indicates the etiology of the Veteran's transient vision changes OU was likely entoptic versus transient vascular disturbance.  The assessment included diagnoses of moderately large optic nerve cups OU and vitreous floaters OU.  A June 2017 private treatment record shows the finding that the Veteran's intermittent episodes of blurry vision with flashes of light (or unspecified subjective visual disturbances OU) were likely due to ocular migraines.

The Veteran was not afforded a VA examination in connection with his service connection claim for vision disorder.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Board notes the absence of a clear diagnosis of a vision disorder during the pendency of the appeal.  However, in light of the outstanding, private treatment records detailed above, as well as the conflicting etiologies of the Veteran's symptoms, the Board finds examination is necessary to determine whether the Veteran has a current vision disorder, and, if so, whether any current vision disorder is related to service, to include as proximately due to his service-connected hypertension and the associated medications for such.

Accordingly, the case is REMANDED for the following actions:

1. After obtaining any necessary authorization from the Veteran, all outstanding, identified records should be obtained, to specifically include the May 2017 VA audiology examination pure tone and speech audiometry results and private treatment records from Concentra Medical Facility.  

	For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2. Then, afford the Veteran an appropriate VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  The record, to include a complete copy of this Remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and lay assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should also describe the functional effects of the Veteran's hearing loss disability.

3. Forward the file to an appropriate VA clinician for an addendum opinion addressing the etiology of any currently diagnosed right foot disorder.  The record and a copy of this Remand must be made available to the examiner.  The clinician shall note in the examination report that the record and the Remand have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should review the record, to specifically include the records reflecting the in-service diagnosis of plantar fasciitis, as well as the Veteran's assertions that he has experienced right foot pain since service.  Then, the clinician should address the following inquiries:

a) Did any right foot disorder clearly and unmistakably pre-exist the Veteran's entrance into active duty in November 1993?

b) If so, is there clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service? 

	If there was an increase in the severity of the Veteran's disorder, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

c. If not, is it is at least as likely as not (i.e., a 50 percent or greater probability) that the disorder is directly related to service?

         A rationale should be provided for any opinion offered.  

4. After obtaining all outstanding treatment records, forward the file to an appropriate VA clinician for an addendum opinion addressing the etiology of any currently diagnosed left foot, left knee and/or low back disorder.  The record and a copy of this Remand must be made available to the clinician.  The clinician shall note in the examination report that the record and the Remand have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

For each currently diagnosed disorder, the clinician should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is related to the Veteran's service.  The clinician should address the service treatment records, to specifically include the diagnosis of plantar fasciitis, the incident where the Veteran fell in a hole, and the records showing his reports of back pain, as well as the lay testimonies of continuous symptoms since service.
         
         A rationale should be provided for any opinion offered.  

5. Afford the Veteran an appropriate VA examination to determine the nature and etiology of any current vision disorder.  The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as the other lay statements, in connection with a comprehensive evaluation and any tests deemed necessary.

a) The examiner should identify all current vision disorders.  For each currently diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is related to the Veteran's service.
  
b) If not, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any current vision disorder was caused or aggravated by the Veteran's service-connected hypertension, to include the associated medications for such.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.  For any aggravation found, the examiner should state, to the best of his or her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.
         
         A rationale should be provided for any opinion offered.  

6.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claims remanded herein should be re-adjudicated based on the entirety of the evidence.  If any of the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


